Citation Nr: 1447136	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
				

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of an abdominal aortic aneurysm.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to abdominal aortic aneurysm and hypertension.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1997.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2012, the Board remanded the claims for additional development.

This case was processed using the Veterans Benefits Management System (VBMS).  There are, however, some documents, in particular the recent VA examination and opinion discussed below, that are only in the Virtual VA file, which can be accessed through the VBMS system.

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether hypertension is related to service.

2.  The evidence is approximately evenly balanced as to whether residuals of abdominal aortic aneurysm are related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).
2.  With reasonable doubt resolved in favor of the Veteran, abdominal aortic aneurysm was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under VA regulations, hypertension is generally found to exist when diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension is generally found to exist when systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran was first diagnosed with hypertension about 10 years after service.  He has thus met the current disability requirement.  During service, the Veteran had high blood pressure readings.  In particular, an October 1996 dental treatment record contained a blood pressure reading of 140/100.  A consultation for an evaluation to assess the veteran for hypertension was made and the provisional diagnosis was hypertension.  An April 1997 assessment noted a blood pressure reading of 133/84 and found the Veteran to be normotensive.  The evidence therefore does not reflect that the Veteran clearly had hypertension in service, but the high blood pressure readings are sufficient to meet the in-service event requirement.  The dispositive issue is therefore whether the current hypertension is related to the in-service symptoms.  There are multiple medical opinions on this question.

The September 2007 VA examiner noted the high blood pressure readings in service and explained that these were not by themselves indicative of hypertension.  She found that the subsequent testing and determination that the Veteran was normotensive indicated that the Veteran did not have hypertension at that time.  Therefore, she concluded, the Veteran's hypertension was not caused by or related to service and occurred after service.  The January 2014 VA examiner also noted that the Veteran did not have a diagnosis of hypertension during service, and that the elevated blood pressure during service were transient, nonpathological, and appear to have been associated with dental work. Therefore, he opined that hypertension was less likely than not caused by, related to, or worsened beyond natural progression by military service.  The examiner also explained the relationship between "pre-hypertension" and the Veteran's post service diagnosis of hypertension.  He noted that hypertension is not an "invariable" consequence of pre-hypertension, the former being associated with many risk factors.  Noting that the overall prevalence of hypertension in adults is 37 percent, and the prevalence of pre-hypertension exists for almost all individuals, he concluded that it was not likely that the Veteran's high blood pressure was indicative of a relationship between his current hypertension and service.

In contrast, in a February 2011 letter, Dr. Wilson, a retired Navy physician, also noted the high blood pressure readings in service.  He found that the Veteran's symptoms were not properly addressed or treated and that it was likely that his hypertension had its onset in service and was made worse by this lack of treatment.

These opinions by physicians who explained their rationale based on an accurate characterization of the evidence of record are each entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The primary basis of the September 2007 VA examiner's conclusion that there was no nexus between current hypertension and service was that there was no hypertension in service, but VA law and regulations specifically provide that diagnosis after service may be sufficient to establish service connection.  Both the January 2014 VA examiner and Dr. Wilson gave clear and persuasive reasons for their opposite conclusions.  The evidence is therefore approximately evenly balanced as to whether the Veteran's hypertension is related to the high blood pressure readings in service.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b).

The Veteran also claims that the residuals of his post service abdominal aortic aneurysm were caused by his hypertension.  As shown below, the issue of entitlement to service connection for this disability on a direct incurrence basis has also been raised by the evidence of record.  There are conflicting opinions on these questions.  The September 2007 VA examiner found that the aneurysm was not likely caused by the hypertension, as the primary risk factor for such an aneurysm is atherosclerosis from dyslipidemia and the Veteran had longstanding dyslipidemia with a family history of atherosclerosis.  The January 2014 VA examiner noted that the major risk factors associated with the development of abdominal aortic aneurysm include age, tobacco use, atherosclerosis, male sex , family history, obesity as well as hypertension.  Given that the Veteran has multiple risk factors for the development of abdominal aortic aneurysm, he opined that it was not likely caused by, related to, or worsened beyond natural progression by military service or hypertension.

In contrast, in a March 2014 letter, Dr. Harlin, a Board certified vascular surgeon, noted that the Veteran's  aneurysm was 9 cm at the time of its rupture in December 2004 and given the typical progression of aneurysm expansion "it is entirely likely and probable" that the Veteran's aneurysm arose during service.  He added that, while it is impossible to tell the exact size of the aneurysm at his time of separation, "it was clearly present during his period of service."  

In response to Dr. Harlin's opinion the AOJ requested an addendum from the January 2014 VA examiner, who noted that rates of growth of abdominal aortic aneurysms are intermittent, variable, and sporadic.  He noted that there was evidence suggesting that tobacco use may increase rate of growth, and rate of growth accelerates as the aneurysm enlarges.  He concluded, "It is my opinion that
this letter, while well intentioned, is speculative in nature, and that there is
insufficient evidence of onset of the Veterans AAA within one year of separation
from service to change the original January 2014 opinion."

The above evidence reflects medical opinions of significant probative weight, each with a rationale based on an accurate characterization of the evidence of record.  The evidence is thus approximately evenly balanced as to whether the Veteran's abdominal aortic aneurysm had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residuals of abdominal aortic aneurysm, secondary to hypertension, is warranted.  38 U.S.C.A. § 5107(b).
 

ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for residuals of an abdominal aortic aneurysm is granted.


REMAND

The Veteran also claims that his diabetes is related to his hypertension.  38 C.F.R. § 3.310 (providing for service connection for disability proximately due to, the result of, or aggravated by service connected disease or injury).  The January 2014 VA examiner noted there is no nexus of causation between essential hypertension and diabetes, and he therefore concluded that the Veteran's diabetes was not caused by, related to, or worsened beyond natural progression by his hypertension.  The Veteran's representative argued in an April 2014 response to the supplemental statement of the case that the Veteran's hypertension and aneurysm, with resulting inability to exercise, contributed to his obesity, which in turn caused or aggravated his diabetes.  Dr. Wilson's February 2011 letter and the private treatment notes reflect that the complications of the abdominal aortic aneurysm are significant and that they may have contributed to the Veteran's obesity.  A medical opinion should therefore be obtained that specifically addresses this theory of entitlement.

Accordingly, the claim for entitlement to service connection for diabetes, to include as secondary to residuals of abdominal aortic aneurysm and hypertension, is REMANDED for the following action:

1.   Obtain a medical opinion from an appropriate physician as to any relationship between the Veteran's diabetes and his abdominal aortic aneurysm.  The VBMS and Virtual VA file should be made available to the physician, and the physician should review the claims file prior to offering his opinions.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes is either (a) caused or (b) aggravated by his service connected residuals of abdominal aortic aneurysm.  The physician should specifically address the Veteran's contention that the aneurysm residuals resulted in obesity which in turn caused or aggravated his diabetes.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for diabetes, to include as secondary to residuals of abdominal aortic aneurysm and hypertension.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


